 Inthe Matter ofSOUTHERNCEMENTCOMPANYandSTEEL WORKERSORGANIZINGCOMMITTEECase No. B-2172.-Decided December 16, 1940Jurisdiction:cement manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to union and request that certification be obtained ;election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees, including watchmen but excluding supervisory and clerical employees.CabanisscC^Johnston, by Mr. Forney Johnston,of Birmingham,Ala., for the Company.Mr. Noel R. Beddow,of Birmingham, Ala., for the S. W. O. C.Mr. N. Barr Miller,of counsel to the Board.DECISIONANDDIRECTION OF. ELECTIONSTATEMENT OF THE CASEOn September 30, 1940, the Steel Workers Organizing Committee,herein called the S.W. O. C.1 filed with the Regional Director forthe Tenth Region (Atlanta, Georgia) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Southern Cement Company, Birmingham, Alabama,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49- Stat. 449, herein called the Act.On No-vember 7, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3,,of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appro-priate hearing on due notice.On November 22, 1940, the Regional Director issued a notice ofhearing, copies of which were served upon the Company and the1The petitionis signedonly by Green Scott. The notice ofhearing states that it wasfiledby the S. W. O. C.28 N L R B., No. 8R596 SOUTHERN CEMENT COMPANY597S.W. O. C. Pursuant to notice, a hearing was held on November29, 1940, at Birmingham Alabama, before Alexander E. Wilson, Jr.,the Trial Examiner duly designated by the Board. The Companyand the S. W. O. C. were represented and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.During the course of the hearing the Trial Exam-iner made several rulings relating to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSouthern Cement Company was incorporated in the State of Ala-bama in 1901. Its principal place of business is located in Birming-ham, Alabama, where it is engaged in the production of mortar andslag cement.During the year preceding the date of this hearing,theCompany purchased raw materials consisting of slag, lime,chemicals, and Portland cement in the amount of 140,600 tons.Ofthis amount, 21,000 tons were purchased and delivered from pointsoutside the State of Alabama.During the same period, the Com-pany produced 70,356 tons of prepared mortar and, slag cement,approximately 82 per cent of which was sold and delivered to pointsoutside the State of Alabama.The Company employs approximately 150 persons of whom 125 arein the unit claimed appropriate by the S. W. O. C.II.THE ORGANIZATION INVOLVEDSteelWorkers Organizing Committee, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership maintenance and production employees of the Company?III.THE QUESTION CONCERNINGREPRESENTATIONA representative of the S. W. O. C. testified that he wrote to theCompany on about October 1, 1940, stating that the S. W. O. C. hadas members nearly all the employees of the Company, and requestedrecognition on behalf of the S. W. O. C.The Company replied thatItwas stipulated at the hearing that the S. W. O. C. is a labor organization withinthe meaningof Section 2 (5) of the Act. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas unwilling to recognize the S. W. 0. C. until that organiza-tion had been certified as the exclusive bargaining representative ofthe employees pursuant to an election conducted by the Board. - TheS.W. 0. C. thereupon filed its petition.The S. W. 0. C. submittedto theRegional Director,prior to thedate of the hearing, evidence that it has a substantial membershipamong the employees of the Company.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF, THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor-disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe S. W. 0. C. desires a unit composed of all maintenance andproduction employees of the Company, including watchmen, butexclusive of supervisory and clerical employees.The Company hasrequested that watchmen be excluded on the ground that they areordinarily the sole representatives of the management at the plantwhen it is not in operation.However, the evidence discloses thatin addition to the usual patrol duties performed by watchmen, thewatchmen at this plant act as messengers in transmitting samplesof cement from the mill to the laboratory for testing purposes.Theyperform such duties about once each hour during every shift.Weshall include watchmen in the appropriate unit.We find that all maintenance and production employees of theCompany, including watchmen, but exclusive of supervisory andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining and that such unit will insure to the employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.There was received-in evidence at the hearing the statement of the Regional Directorthat the S. W. O. C. had submitted to him 92 signed authorization cards, 75,of which boredates between August 1 and November 9, 1940; the remaining 17 were undated. TheRegional Director further stated in his report that the signatures on the 92 cards appearto be original genuine signatures of persons listed on the Company's pay roll for October28, 1940. SOUTHERN CEMENT COMPANYVI. THE DETERMINATION OF REPRESENTATIVES599Both the S. W. O. C. and the Company desire the Board to con- -duct an election to determine the exclusive bargaining representativeof the employees in the appropriate unit.We find that the question-concerning representation which has arisen among employees of theCompany can best be resolved by an election by secret ballot.At the hearing the Company expressed its willingness to supplyany pay roll which the Board might select as appropriate for deter-mining eligibility.A representative of the Company stated at thehearing that the number of employees working for the Companywas expected to fluctuate very little between the date of the hearingand January 15, 1941.We shall direct that the eligibility 'of em-ployees to vote shall be determined by the pay roll of the Companylast preceding the date of our Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Southern Cement Company, Birmingham,Alabama, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All maintenance and production employees of the Company, in-cluding watchmen, but excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the National Labor Rela-tions Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of the NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Southern Cement Company, Birmingham, Alabama, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the TenthRegion, acting iii this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules and 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegulations, among all maintenance and production employees ofthe Company who were employed during the pay-roll period lastpreceding the date of this Direction, including watchmen and em-ployees who did not work during such pay-roll period because theywere ill or on vacation, but excluding any employees who, betweensuch pay-roll date and the date of the election, have quit or beendischarged for cause, to determine whether or not they desire to berepresented for the purpose of collective bargaining by Steel Work-ers Organizing Committee, affiliated with the Congress of IndustrialOrganizations.CHAIRMAN HARRY A. MILLIs took no part in the consideration ofthe above Decision and Direction of Election.